Our ref: BP186
                                                                                      Baronius Press
TAN Books                                                                              78 York Street, London W1H 1DP
c/o Saint Benedict Press LLC                                                                              United Kingdom
PO Box 410487                                                                                               tel: +44 (0)870 112 3865
Charlotte                                                                                                   fax: +44 (0)870 112 3864
                                                                                                            www.baroniuspress.com
NC 28241, USA


                          by recorded mail, fax and email to conor@saintbenedictpress.com

                 Notice of Intent to Enforce (NIE) a Copyright Restored
                  Under the Uruguay Round Agreements Act (URAA)
 Title:                                    Fundamentals of Catholic Dogma
 Alternative title:                        Grundriss der katholischen Dogmatik
 Type of work:                             Book - English translation of German Original
 Name of author(s):                        Dr. Patrick Lynch (English translation), Dr. Ludwig Ott (German
                                           Original)
 Source country:                           Republic of Ireland (Derivative work), Germany (Original work)
 Approximate year of publication:          1954
 Additional identifying information:       Publisher: Mercier Press
 Name of copyright owner:                  Baronius Press Ltd
 If you are not the owner of all           Right to reproduce the derivative and to prepare new derivatives
 rights, specify the rights you own:       of the original work in English
 Address at which copyright owner          78 York Street, London, W1H 1DP, United Kingdom
 can be contacted:
 Telephone number of owner:                00 44 870 112 3865
 Telefax number of owner:                  00 44 870 112 3864
 The work in which the restored            Title: Fundamentals of Catholic Dogma | Author: Ludwig Ott
 work is used:                             ISBN-13: 9780895558053 | Published 2009
                                           Title: Fundamentals of Catholic Dogma | Author: Ludwig Ott
                                           ISBN-13: 9780895550095 | Published: 1974
 The use or uses to which the              The use of any part of the English derivative translation made by
 owner objects:                            Dr. Patrick Lynch of the original work
 I hereby certify that, for each of the work(s) listed above, I am the copyright owner, or the owner of an exclusive
 right, or the owner’s authorized agent, the agency relationship having been constituted in a writing signed by
 the owner before the filing of this notice, and that the information given herein is true and correct to the best of
 my knowledge.

 Name:                                     Pavel Kejik
 As agent for:                             Baronius Press Ltd
 Date:                                     26th April 2013
 Signature:




                   Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                    Registered Office: 78 York Street, London
         Case 3:16-cv-00695-FDW-DCK                           W1H 1DP 94-9
                                                        Document       | Registered in England
                                                                                Filed          and Wales Page 1 of 1
                                                                                         11/14/18
